                                   United States District Court,Eastern District of New York
 UNITED STATES OF AMERICA                                                       ORDER SETTING CONDITIONS OF RELEASE
                 V.                                                             AND APPEARANCE BOND

                                                   .Defendant.                  Case Number:                 / <J,^^
                                                                  RELEASE ORDER

     It is hereby ORDERED that the above-named defendant be released subject to the Standard Conditions ofRelease on the reverse and as follows:
     [A Upon Personal Recognizance Bond on his/her promise to appear at all scheduled proceedings as required, or
      f»] Upon Bond executed by the defendant in the amount of$                     /                         ,and            ^
              secured by[ ]financially responsible sureties listed below and/or j/]collateral set forth below.               Jr ^<^0 ^ oO ^
                                                            Additional Conditions of Release
      The Court finding that release under the Standard Conditions ofRelease on the reverse will not by themselves reasonably assure the
ap^arance ofthe defendant and/or the safety of other persons and the community,IT IS FURTHER ORDER^ as follows:                             /
[>^ 1. The defendant must remain in and may not leave the following areas without Court permission:                  New York City;[^Xong Island, NY;
      [ ]New York State;[ ]New Jersey;[ ]                                                     and travel to and from this Court and the permitted areas.
[] 2. The defendant must avoid all contact with the following persons or entities:

     3.    The defendant must avoid and not go to any ofthe following locations:                                                                           .
u. 4.5.yThe
        The defendant must surrender all passports to Pretrial Services by       and not obtain other passports or international travel documents.
            defendant is placed under the supervision ofthe Pretrial Services Agency subject to the Special Conditions on the reverse and:
     V a. is subject to random visits by a Pretrial Services officer at defendant's residence and/or place of work;
    [/L
    [•
        b. must report M as directed by Pretrial Services or[ ]in person         times per          and/or[]by telephone times per
    [] c. must undergo[ ]testing,[]evaluation and/or[]treatment for substance abuse, including alcoholism, as directed by Pretrial Services.
    [I d. must undergo evaluation and treatment for mental health problems, as directed by Pretrial Services.
           e. is subject to the following location restriction program with location monitoring, as directed by Pretrial Services: V yv • I                      )5
          [ ]home incarceration: restricted to home at all times, except for attorney visits, court appearances and necessary medical treament; /
          []home detention: restricted to home at all times, except for attorney visits, court appearances, medical treatment,[ ]religious services, ^
          [ ]employment,[]school or training,[ jother activities approved by Pretrial SafVices,[ ]
    M curfew: restricted to home every day from                    to                ,or      as directed by Pretrial Services.
    [ ] Defendant must pay all or part ofthe cost ofany required testing, evaluation, treatment and/or location monitoring with personal funds,
        based upon ability to pay as determined by the Court and the Pretrial Services Agency, and/ or from available insurance.
[ ] 6.     Other Conditions:

                                                                 APPEARANCE BOND

1, the undersigned defendant, and each surety who signs this bond,acknowledge that 1 have read this Appearance Bond and,and have either read all
the other conditions ofrelease or have had those conditions explained. 1 fiu^er acknowledge that 1 and my personal representatives,jointly and
severally, are bound to pay the United States of America the sum of$         7*^^ OOtP                and that this obligation is secured with the below
interest in the following property ("Collateral") which 1 represent is/are free and clear of liens except as otherwise indicated:
    [ Ycash deposited in tlie R^istry o^^h^ourt m tb^^n>af$ C\ .Vy jAf ^
                                                                       ,                                      ;
          premises located at:      'f ' \\)1                                     oWedbv                *^^5 Y
    []I1 also agree to execute a confession ofjudgment, mortgage or lien in form approved by the U.S.
                                                                                                 U.S."^A(
                                                                                                      Attorney which shall be duly filed with the
    proper local and state authorities on or before                                                                           .
Each owner oftlie above Collateral agrees not to sell the property, allow further claims or encumbrances to be made against it, or do anything to
reduce its value while this Appearance Bond is in effect.
Foifeiture ofthe Bond This Appearance Bond may be forfeited if the defendant fails to comply with any ofthe conditions set forth above and on the
reverse. The defendant and any surety who has signed this form also agree that the court may immediately order the amount of tlie bond surrendered
to the United States, including any security for the bond,if the defendant fails to comply with the above agreement. The court may also order a
judgment of forfeiture against the defendant and against each surety for the entire amount of the bond, including any interest and costs,


                                              Address:
                                    ,Surety

                                              Address:
                                    ,Surety

                                              Address:
                                    ,Surety
     I acknowledge that 1 am the defendant in this case and that I am aware of the conditions of release and of the penalties and sanctions set
                                                                                                                                                    /
forth on the front and reverse sides of this form.                                                                                                 /



                                                         ^7 /_ _               /      7^                                                 Signature ofDefendant
Reldhse of the Defendant is hereby ordered on                     ^7           / 20 / 7.

                                                                            Distribution:   Canary - Court    Pink - Pretrial Services   Goldenrod -Defendant
